Appeal from an order of Chemung County Court denying a motion for a writ of error coram nobis. On December 11, 1934, appellant pleaded guilty to arson, second degree. The court suspended sentence “ during good behavior ” *1040and directed appellant to report to the probation officer and make certain restitution. On October 11, 1938, appellant was brought before the court charged upon a sworn complaint of the probation officer with a violation of the conditions of the suspended sentence. The proceeding was adjourned for further hearing on October 21, 1938. Appellant waived counsel and entered a plea of “ guilty ” to the charge that he had violated the conditions of the suspension. Upon this admission a sentence was imposed. Thus every condition required to be met by the statute or by People ex rel. Benacquista V. Blanchard (267 App. Div. 663) or by a sense of fair procedure has been met. The sentence was a sufficient revocation of the former suspension of sentence. No particular form of words is required. Order unanimously affirmed. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.